DETAILED ACTION
Status of Claims:  
Claims 1-19 are pending.
Claims 1, 4 and 12 are amended.
This Action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed Jan. 21, 2021 has been entered.  Applicant’s amendments to the Claims have overcome the objection previously set forth in the non-Final Office Action mailed Jul. 21, 2020.

Response to Arguments
Applicant's arguments filed Jan. 21, 2021 have been fully considered but they are not persuasive. 

Applicant argues that Todd teaches away from the present claim 1 because Todd requires gas injection into the water that is free of the particulate media. This argument is not persuasive because the disclosure of gas injection into water that is free of particulate media in the claim 1 of Todd appears to be merely be an embodiment and the Todd disclosure does not disclose the criticality or requirement for such a configuration.

Applicant argues that Todd and Olesen work differently from the system of present claim 1, the claimed gas injection from the bottom of the wastewater containing the particles acts to directly fluidize the particles and disperse them inside the water phase, whereas Todd and Olesen rely on gas to drive a liquid flow which in turn mobilizes and moves the particles around. This argument is not persuasive because the limitations “so that the gas phase flows upwardly in said chamber continuously or intermittently to form a fluidized bed with the slightly heavy particles” are broadly interpreted to include any fluidization mechanism by upwardly flowing gas disturbance to liquid containing slightly heavy particles, including directly fluidizing by gas injection or may gas-driving liquid flow, and thus the limitations do not exclude the fluidization mechanism taught by Todd in view of Olesen. Furthermore, the injection of gas into a liquid where the gas phase flows upwardly will inherently result in some degree of gas disturbance to the particles in the liquid because of the gas movement.

Applicant argues that Olesen does not teach a fluidized bed as recited in present claims 1 and 12 and appears to argue that Olesen is not analogous art.  These arguments are not persuasive because Todd is relied on to teach the claimed fluidized bed and Olesen is relied on to teach the configuration of injection of gas upwardly into a liquid phase containing particles. Furthermore, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Olesen is analogous art in the field of applicant’s endeavor of wastewater treatment utilizing a plurality of aeration tubes for injecting gas into a liquid phase containing particles.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Regarding claim 1, the phrase “said gas injection mechanism” in lines 11-12 should be –said plurality of aeration tubes--.
Regarding claim 12, the phrase “said gas injection mechanism” in line 16 should be –said plurality of aeration tubes--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the container" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the container shall be interpreted to be the same structure as the chamber recited in line 3 of claim 1.

Regarding claims 2-11, the claims are rejected for being indefinite because they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US 5,486,291 A) in view of Olesen (US 2016/0115056 A1).

Regarding claim 1, per the interpretations noted above, Todd teaches a slightly heavy particle fluidized bed system for wastewater treatment (ecological fluidized bed (EFB)), comprising: 
a contactor enclosing a chamber (a container 12), said chamber including a gas-liquid-solid three-phase region within said chamber, and said gas-liquid-solid three-phase region including a gas phase when gas is being injected into said chamber, a liquid phase, and a solid phase located in the liquid phase (the container 12 for processing polluted water has a layer of coarse medium 14, a fine medium material 16 dispersed in water, and diffused air) (see col. 1, lines 43-55, col. 3, line 54; Fig. 1), said liquid phase being a continuous phase and said solid phase comprised of slightly heavy particles (coarse media which is not subject to substantial movement by water flow through the container due to its density; fine media material with a specific gravity of 0.9 to 1.1) (see col. 1, lines 49-51 and 55-57), said slightly heavy particles being able to carry microorganisms on their surfaces (media materials provide a surface for the attachment of microorganisms) (see col. 3, lines 40-43), and wherein a density of said slightly heavy particles being higher than the density of said liquid phase (fine media material with a specific gravity of 0.9 to 1.1; where the fine media has a specific gravity generally greater than 1.0) (see col. 1, lines 55-57; col. 3, lines 15-18); and 

Todd does not explicitly teach that the gas is injected upwardly into said liquid phase containing said slightly heavy particles and that there is a plurality of aeration tubes located to give a uniform array of aeration tubes extending across the container.
Olesen teaches a system for wastewater treatment, comprising: a contactor enclosing a chamber, said chamber including a gas-liquid-solid three-phase region within said chamber, and said gas-liquid-solid three-phase region including a gas phase when gas is being injected into said chamber, a liquid phase, and a solid phase located in the liquid phase, said liquid phase being a continuous phase and said solid phase comprised of particles, said particles being able to carry microorganisms on their surfaces (a container comprising a bottom and one or more side walls; inside the container 2, liquid to be treated is present together with bio-film carriers) (see para. 0061); and a plurality of aeration tubes for injecting gas into said chamber located near a bottom of said chamber to give a uniform array of aeration tubes extending across the container to inject gas upwardly into said liquid phase containing said particles located in said chamber, and wherein said gas injection mechanism is configured so that the gas phase flows upwardly in said chamber continuously or intermittently (a first gas supply 8 creates 1 of liquids and microfilm carriers; a second gas supply 16 creates a second circulating flow F2 of liquids and microfilm carriers; the container or system may comprise a plurality of airlifts, which is a plurality of vertically arranged tubes 6 each with a first air supply 8, the arranged tubes 6 distributed with equal distance) (see para. 0023, 0025, 0118, 0120, 0121 and 0123; Fig. 1, 4b-c and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the aeration tube of Todd with the Olesen plurality of aeration tubes, arranged in a uniform array across the container and in the liquid phase containing the particles as taught by Olesen, because the Olesen gas injection mechanism configuration provides a sufficiently high hydraulic load, which results in a more reliable treatment (see Olesen, para. 0012 and 0015); is capable of dispersing the Todd slightly heavy particles in the Todd liquid phase (good mixing in the chamber while avoiding stagnant flow regions in the chamber) (see Olesen, para. 0070), where particle dispersion is a goal of Todd (see Todd, col. 2, lines 40-41); and increases the exposure of the polluted water to the slightly heavy particles and microorganisms, which is a goal of Todd (see col. 1, lines 40-41).

Regarding claim 2, Todd, as modified by Olesen, teaches the slightly heavy particle system for wastewater treatment according to claim 1, wherein the density of said slightly heavy particles is higher than the density of said liquid phase and lower than or equal to about 150% of the density of said liquid phase (fine media material with a specific gravity of 0.9 to 1.1; where the fine media has a specific gravity generally greater than 1.0) (see Todd, col. 1, lines 55-57; col. 3, lines 15-18).

Regarding claim 3, Todd, as modified by Olesen, teaches the slightly heavy particle system for wastewater treatment according to claim 2, wherein the density of said slightly heavy particles is lower than or equal to about 120% of the density of said liquid phase (fine media material with a specific 

Regarding claim 4, Todd, as modified by Olesen, teaches the slightly heavy particle system for wastewater treatment according to claim 1, wherein during operation when said gas is being injected said gas-liquid-solid three-phase region is formed with the slightly heavy particles being the solid phase, and wherein when there is no gas injection said gas-liquid-solid three-phase region becomes a liquid-solid two-phase region which includes said liquid phase and said solid phase (these limitations do not appear to require further structural limitations beyond the gas-liquid-solid three-phase region taught by Todd, as modified by Olesen, in claim 1).  

Regarding claim 5, Todd, as modified by Olesen, teaches the slightly heavy particle system for wastewater treatment according to claim 1, wherein an environment of said contactor is anaerobic, anoxic, or aerobic (in an aerobic operation and in an anaerobic operation) (see Todd, col. 2, lines 23-24).

Regarding claim 6, Todd, as modified by Olesen, teaches the slightly heavy particle system for wastewater treatment according to claim 1, wherein said gas phase flows upward continuously or intermittently (see Todd, col. 5, lines 25-26 and col. 8, lines 40-41: fine air bubbles from aerator 32 rise with the water to the top 30 of pipe 26; the circulation of aerated water is maintained; Olesen, Fig. 1) and said slightly heavy particles are dispersed in said liquid phase (dispersed fine media as a fluidized bed within the container) (see Todd, col. 2, lines 40-41).

Regarding claim 7, Todd, as modified by Olesen, teaches the slightly heavy particle system for wastewater treatment according to claim 1.

However, Todd further teaches that the volume fraction of said gas phase is a result-effective variable (air may be supplied to allow maximum recirculation rate for a minimum flow of air) (see Todd, col. 5, lines 47-50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the volume fraction of the gas phase during routine experimentation to optimize the recirculation rate for wastewater treatment.  (see MPEP § 2144.05(II)(B)).

Regarding claim 8, Todd, as modified by Olesen, teaches the slightly heavy particle system for wastewater treatment according to claim 1, wherein the shape of said contactor is a regular shell or an irregular shell (see Todd, Fig. 1). 
Regarding claim 9, Todd, as modified by Olesen, teaches the slightly heavy particle system for wastewater treatment according to claim 1, wherein the density of said slightly heavy particles is uniform or non-uniform (the media material may vary in materials) (see Todd, col. 3, lines 38-39) and wherein the size of said slightly heavy particles is uniform or non-uniform (the media having a variable particle size) (see Todd, col. 1, lines 60-61). 
Regarding claim 10, Todd, as modified by Olesen, teaches the slightly heavy particle system for wastewater treatment according to claim 1, wherein said contactor includes micro-channels, wherein said micro-channels contain a layer of packing (coarse media layer 14) (see Fig. 1) and the layer of said packing contains some channel elements, wherein said channel elements in the layer are interlaced (the coarse media may vary in materials and may comprise heavy rocks, sand or other coarse media, at the bottom of the container; as sand will fall within the crevices between rocks, the coarse media is 
Todd, as modified by Olesen, does not explicitly teach at least two layers of packing.  However, absent a showing of new and unexpected results for having at least two layers of packing, the duplication of parts does not patentably distinguish the claimed invention from the prior art. (see MPEP § 2144.04(VI)(B))

Regarding claim 11, Todd, as modified by Olesen, teaches the slightly heavy particle system for wastewater treatment according to claim 10, wherein said channel elements are cubic or rectangular channel elements (the coarse media may vary in materials and may comprise heavy rocks, sand or other coarse media, where “cubic” is broadly interpreted to mean “three-dimensional”) (see Todd, col. 1, lines 47-49; col. 3, lines 5-7; Fig. 1). 

Regarding claim 12, per the interpretation noted above, Todd teaches a process for wastewater treatment using a slightly heavy fluidized bed particle system, including steps of:
feeding wastewater into said slightly heavy particle system (polluted water inlet 22 of an ecological fluidized bed (EFB)), comprising: 
a contactor enclosing a chamber (a container 12), said chamber including a liquid phase, and a solid phase (the container 12 for processing polluted water has a layer of coarse medium 14, a fine medium material 16 dispersed in water, and diffused air) (see col. 1, lines 43-55, col. 3, line 54; Fig. 1), said liquid phase being a continuous phase and said solid phase comprised of slightly heavy particles (coarse media which is not subject to substantial movement by water flow through the container due to its density; fine media material with a specific gravity of 0.9 to 1.1) (see col. 1, lines 49-51 and 55-57), said slightly heavy particles being able to carry 
injecting gas into said chamber located near a bottom of said chamber using an aeration tube to inject gas into said liquid phase containing said slightly heavy particles located in said chamber (airlift pipe 26; air supply line 40 and aerators 38) (see Fig. 1-2; instant Specification, p. 17, line 14), the gas being injected at a gas flow rate that allows the slightly heavy particles to be generally uniformly dispersed in said chamber by the injecting gas (dispersed fine media as a fluidized bed within a container for a balanced ecosystem to treat the water) (see col. 2, lines 40-50), and wherein said gas injection mechanism is configured so that the gas phase flows upwardly in said chamber continuously or intermittently to form a fluidized bed with the slightly heavy particles (fine air bubbles from aerator 32 rise with the water to the top 30 of pipe 26; in the fluidized bed, the circulation of aerated water is maintained) (see Todd, col. 5, lines 25-26; col. 8, lines 40-41); and 
discharging the treated wastewater from said slightly heavy particle system (treated water outlet 54) (see Fig. 1).
Todd does not explicitly teach that the gas is injected upwardly into said liquid phase containing said slightly heavy particles and that the step of injecting gas is by using a plurality of aeration tubes spread uniformly across the chamber.
Olesen teaches a process for wastewater treatment using a particle system including steps of: feeding wastewater into said particle system comprising a contactor enclosing a chamber, said chamber including a liquid phase, and a solid phase, said liquid phase being a continuous phase and said solid phase comprised of particles, said particles being able to carry microorganisms on their surfaces (a 1 of liquids and microfilm carriers; a second gas supply 16 creates a second circulating flow F2 of liquids and microfilm carriers; the container or system may comprise a plurality of airlifts, which is a plurality of vertically arranged tubes 6 each with a first air supply 8, the arranged tubes 6 distributed with equal distance) (see para. 0023, 0025, 0118, 0120, 0121 and 0123; Fig. 1, 4b-c and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the aeration tube of Todd with the Olesen plurality of aeration tubes, spread uniformly  across the chamber and in the liquid phase containing the particles as taught by Olesen, because the Olesen gas injection mechanism configuration provides a sufficiently high hydraulic load, which results in a more reliable treatment (see Olesen, para. 0012 and 0015); is capable of dispersing the Todd slightly heavy particles in the Todd liquid phase (good mixing in the chamber while avoiding stagnant flow regions in the chamber) (see Olesen, para. 0070), where particle dispersion is a goal of Todd (see Todd, col. 2, lines 40-41); and increases the exposure of the polluted water to the slightly heavy particles and microorganisms, which is a goal of Todd (see col. 1, lines 40-41).

Regarding claim 13, Todd, as modified by Olesen, teaches the process according to claim 12, wherein multiple slightly heavy particle systems are coupled serially together and are interconnected by pipes (distribution headers 70 and 68) (see Todd, Fig. 3-5). 

Regarding claim 14, Todd, as modified by Olesen, teaches the process according to claim 12, wherein said slightly heavy particles are added and discharged continuously or intermittently in said slightly heavy particle system (the openings 66 are interpreted to result in the addition and discharge of water and fine media 16 into and out of adjacent chambers) (see Todd, Fig. 4-5). 
Regarding claim 15, Todd, as modified by Olesen, teaches the process according to claim 12, wherein said liquid phase is added and discharged continuously or intermittently in said slightly heavy particle system (after a period of time, clear, treated water will accumulate and the treated water is discharged; as polluted water is introduced, it displaces water within the container so that treated water is discharged, and hence there is continuous or intermittent adding and discharging of the liquid phase) (see Todd, col. 3, lines 18-21; col. 6, lines 6-8). 
Regarding claim 16, Todd, as modified by Olesen, teaches the process according to claim 12, wherein said liquid phase is added from the bottom of said gas-liquid-solid three-phase region (the polluted water is added to the coarse media layer 14 at the bottom of the container 12) (see Todd, Fig. 1). 
Regarding claim 17, Todd, as modified by Olesen, teaches the process according to claim 12.
While Todd, as modified by Olesen, further teaches wherein said gas is aerated intermittently when the environment of the contactor is anaerobic or anoxic (air supply line 40 and aerators 38 are operated periodically) (see Todd, col. 5, lines 32-34) and said gas is aerated intermittently or continuously when the environment of the contactor is aerobic (maintaining circulating polluted water with particulate media, where circulation is due to airlift pipe 26) (see Todd, col. 8, lines 40-41), the limitations of claim 17 are considered to be contingent limitations which are not required to be 

Regarding claim 18, Todd, as modified by Olesen, teaches the slightly heavy particle system for wastewater treatment according to claim 8 wherein said regular shell is preferably a rectangular shell, and wherein the lower surface of said rectangular shell is fully closed or partially closed (see Todd, Fig. 1).

Regarding claim 19, Todd, as modified by Olesen, teaches the slightly heavy particle system for wastewater treatment according to claim 10, wherein said micro-channels are located near the bottom of the contactor (the coarse media may vary in materials and may comprise heavy rocks, sand or other coarse media, at the bottom of the container) (see Todd, col. 1, lines 47-49).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        February 13, 2021